Citation Nr: 0625151	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left great toe 
contusion residuals.

2.  Entitlement to service connection for cervical spine 
strain.

3.  Entitlement to service connection for bilateral shoulder 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the veteran's claims of 
entitlement to service connection for bilateral shoulder 
pain, contusion of the left great toe, and cervical spine 
strain.  The veteran perfected a timely appeal of this 
determination to the Board.  The case has since been 
transferred to the RO in Boston, Massachusetts.


FINDING OF FACT

The record lacks competent medical evidence of any current 
disability involving left great toe contusion residuals, 
cervical spine strain, or shoulder pain.


CONCLUSION OF LAW

Service connection for left great toe contusion residuals is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

Service connection for cervical spine strain is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

Service connection for shoulder pain is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, although VA did not give adequate notice to the 
veteran prior to its initial decision, VA satisfied its duty 
to notify by means of a May 2003 letter from the AOJ to the 
veteran, which informed him of what evidence was required to 
substantiate his claim and of his and the VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit any relevant evidence and/or information in his 
possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, two VA medical examinations including an x-ray 
examination, and statements by the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the claimant is afforded the benefit of the doubt.  38 
U.S.C.A. § 5107(b).

In this case, the veteran's service medical records contain 
evidence that he sustained in-service injuries to his left 
great toe, neck, and shoulders.

The veteran sustained an injury to his left great toe in 
January 1999 after a 200 pound mixer was dropped on it.  X-
rays at the time showed no evidence of fracture, dislocation 
or bone destruction.  The veteran continued to make 
complaints of pain and stiffness in the toe through June 
1999, and reported left foot/toe problems on separation 
examination.

The veteran complained of neck pain and stiffness after 
reporting that he fell off of the back of a tow truck in 
January 1990.  He reinjured his neck in September 1993 while 
lifting heavy objects.  He also reported neck pain after 
slipping on wet floors in April 1993 and February 1998.

Finally, the veteran complained of shoulder pain in January 
1992 after falling from a motorcycle, in June 1992 when he 
bumped his shoulder while getting a car repaired, and in 
September 1992 after sliding off of a couch.

The veteran was given VA medical examinations to determine 
the nature of any toe, neck or shoulder disabilities in 
January 2003 and October 2003.

On January 2003 examination, the veteran was found to have 
full range of motion in all digits of both feet without any 
complaints of discomfort, and the veteran was able to rise on 
his toes without difficulty or complaints of pain.  
Examination of the cervical spine found flexion of 0 to 30 
degrees, extension of 0 to 30 degrees, lateral flexion 0 to 
30 degrees bilaterally, and rotation 0 to 55 degrees 
bilaterally.  There were no complaints of discomfort with 
motion of the neck found.  The range of motion in both 
shoulders, both active and passive, was flexion of 0 to 180, 
abduction of 0 to 180, internal and external rotation of 0 to 
90.  There were no complaints of discomfort the motion of the 
shoulders.  The veteran was diagnosed as having a normal 
examination with degenerative joint disease ruled out on x-
ray for the left great toe, cervical spine, and bilateral 
shoulder.  Degenerative disk disease was also ruled out for 
the cervical spine on x-ray.

On October 2003 VA examination, findings were normal with 
respect to the veteran's cervical spine, with normal range of 
motion, and no local spasm or tenderness.  His left shoulder 
had completely normal range of motion.  He had full range of 
motion of the toe with no stiffness on examination and no 
findings.  The veteran was diagnosed as having a fracture of 
the left large toe which healed without event, strain of his 
left shoulder and neck from carrying heavy packs without 
event and with normal range of motion.

In short, on VA examination in both January 2003 and October 
2003, the veteran was not diagnosed as having a current 
disability of the left great toe, cervical spine, or 
shoulders.  Even where there is proof that a veteran 
sustained injury in service, if there is no proof of a 
present disability, there cannot be a valid service 
connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Because the record lacks competent medical evidence 
of any current disability involving left great toe contusion 
residuals, cervical spine strain, or shoulder pain, service 
connection is not warranted for these claimed disabilities.

Although the veteran might believe that he currently suffers 
left great toe, cervical spine, and shoulder disabilities due 
to in-service injuries, he is not competent to provide 
opinions that require medical knowledge.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).









ORDER

Entitlement to service connection for left great toe 
contusion residuals is denied.

Entitlement to service connection for cervical spine strain 
is denied.

Entitlement to service connection for bilateral shoulder pain 
is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


